tcmemo_2007_374 united_states tax_court marc and sherri ward petitioners v commissioner of internal revenue respondent docket no filed date eugene a steger jr for petitioners harry j negro for respondent memorandum opinion gale judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction in his motion respondent contends that no notice was issued to petitioners upon which to form the basis for a petition to thi sec_1 in addition petitioners submitted a document to the court that was filed as a motion to restrain assessment or collection see discussion infra note court petitioners filed a response and the court conducted a hearing on the matter background at the time their petition was filed petitioners resided in pennsylvania petitioners did not timely file returns for their or taxable_year on date subsequent to an examination by respondent petitioners signed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment agreeing to the assessment and collection of deficiencies and sec_6651 additions to tax for and with interest as provided by law respondent accepted petitioners' offer by countersigning it on date petitioners received a notice_of_intent_to_levy concerning their tax_liabilities for and on or about date petitioners did not request a hearing after receiving this notice on or about date petitioners mailed a letter prepared by their attorney and signed by them to respondent unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the letter dated date was signed by petitioners' attorney and petitioners however the handwritten continued the letter contained the heading interest penalty abatement request the letter was accompanied by a dollar_figure check and requested that respondent apply the amount to tax principal only and accept the amount as payment in full of petitioners' outstanding tax principal for taxable years and the letter further requested that all interest and penalties for and be abated due to financial hardships the letter alleged that petitioners had been unaware when they signed the consent to the assessment of their tax_liabilities arising from the examination of their and taxable years that the amounts consented to included penalties and would continue to accrue interest until paid the letter concluded we are requesting abatement of the penalty and interest and the service accept the dollar_figure as payment please advise us of your decision subsequent to sending the foregoing letter petitioners received a notice from respondent's automated collection system dated date that listed assessed balances accrued interest and late payment penalties still owed with respect to petitioners' and taxable years continued dates entered next to petitioners' signatures were both date on date approximately months after petitioners' letter was received by respondent respondent sent a letter 853c to petitioners the letter was issued with respect to petitioners' sec_6651 addition for and stated that respondent could not grant petitioners' request to remove the penalty because the information they provided did not establish reasonable_cause the letter made no reference to petitioners' request for an abatement of either the sec_6651 addition for or interest for either year on date the court received and filed a petition submitted by petitioners and their counsel which they designated as a petition for redetermination of a deficiency on the petition petitioners elected small_tax_case procedures on the basis of the foregoing this case was docketed initially as a small_tax_case and designated as a petition for redetermination of a deficiency respondent stipulated that he received the date letter upon further review of the petition which is described in its body as a petition to remove penalties and interest determined by respondent for and and petitioners' arguments at the hearing it is apparent that the relief sought by petitioners is an abatement of interest and penalties as actions for review of the commissioner's failure to abate interest may not be conducted under the court's small_tax_case procedures see sec_7463 the small_tax_case designation has been stricken by order of the court as this case is being dismissed for lack of jurisdiction the principal impact of this change is to restore the parties’ right to appeal respondent thereafter filed a motion to dismiss for lack of jurisdiction to which petitioners filed an objection petitioners subsequently submitted a document to the court that was filed as a motion to restrain assessment or collection therein petitioners contend that certain levies issued with respect to petitioner marc ward were wrongful in light of the pendency of this case discussion respondent maintains that we lack jurisdiction in this case because no notice_of_deficiency or notice of final_determination not to abate interest with respect to taxable_year or was issued to petitioners nor was any other notice_of_determination sufficient to confer jurisdiction on this court issued to them the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 it is undisputed that no notice_of_deficiency was ever issued to petitioners for or it is also undisputed that petitioners failed to request a hearing pursuant to sec_6330 after they received a notice_of_intent_to_levy with respect to their tax_liabilities for and and that no notice_of_determination concerning a collection action was issued to them concerning the levy consequently we have no jurisdiction over this case pursuant to sec_6213 or sec_6330 sec_6404 authorizes the abatement of interest penalties or additions to tax in limited circumstances sec_6404 authorizes the commissioner to abate interest assessments for taxable years beginning after date that are attributable to errors or delays by the internal_revenue_service service sec_6404 authorizes the commissioner to abate penalties or additions to tax that are attributable to erroneous written advice by the service sec_301_6404-1 proced admin regs provides that taxpayers shall make a request for abatement on form_843 claim_for_refund and request for abatement sec_6404 originally enacted by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 and codified as sec_6404 gives the tax_court jurisdiction to review the commissioner's denial of certain taxpayers'7 requests in the absence of jurisdiction under sec_6213 or sec_6330 it follows that the court has no authority to act on petitioners' motion to restrain assessment or collection as petitioners have identified no other exception to sec_7421's broad prohibition against suits to restrain assessment or collection accordingly petitioners' motion to restrain assessment or collection will be denied to be eligible taxpayers must meet the requirements referred to in sec_7430 sec_6404 for abatement of interest but not penalties if the taxpayer files a petition with the court within days after the date a final_determination not to abate interest is mailed by the secretary sec_6404 109_tc_92 the commissioner's final_determination letter is a prerequisite to the court's jurisdiction and serves as a taxpayer's 'ticket' to the tax_court 110_tc_20 see kraft v commissioner tcmemo_1997_476 respondent argues that the letter 853c issued to petitioners denying their request for penalty relief with respect to taxable_year is not a final_determination not to abate interest no final_determination was issued respondent argues because petitioners never filed a proper request for interest abatement ie a form_843 and because the reasons articulated in petitioners' date letter do not form a basis under which respondent is authorized by sec_6404 to abate interest petitioners contend that their letter of date constituted a specific request that respondent abate both accrued interest and penalties for taxable years and petitioners argue that respondent's failure to issue a final_determination with respect to petitioner's request for interest abatement within a reasonable period of time after receipt of that request is equivalent to a final_determination not to abate interest for purposes of sec_6404 in the alternative petitioners argue that respondent's letter 853c denying petitioners' request for removal of a sec_6651 addition for is sufficient to confer jurisdiction on this court because the letter's silence concerning interest abatement constitutes a denial to resolve our jurisdiction we must determine whether respondent has made a final_determination not to abate interest within the meaning of sec_6404 we note at the outset that petitioners' date letter clearly and unequivocally requested an abatement of interest with respect to petitioners' and income_tax liabilities although the request was not made on a form_843 as required in sec_301_6404-1 proced admin regs we find it unnecessary to decide whether petitioners' letter was an adequate substitute for a form_843 however because even assuming it was a decision in respondent's favor would still follow petitioners' first argument is that we should treat respondent's failure to issue any response to their request for interest abatement as a final_determination for sec_6404 petitioners further note that respondent's issuance of demands for payments of interest subsequent to their request including the automated collection system notice of date demonstrates that respondent made a determination not to abate interest purposes especially given respondent's subsequent written demands for payment of the interest that argument however has been considered and rejected by this court see cho v commissioner tcmemo_1998_363 in cho we held that the court lacks authority to graft a time limit within which the commissioner is obliged to respond to a request for interest abatement id thus a failure to act on a request within a reasonable_time does not constitute a final_determination for sec_6404 purposes id whether a remedy should be provided in the case of the commissioner's failure to act on an interest abatement request is a decision for congress rather than this court we reasoned id petitioners alternatively argue that we should consider respondent's letter 853c refusing to abate the late filing penalty as a notice of final_determination for sec_6404 purposes however a letter must be intended as a notice of final_determination not to abate interest under sec_6404 to be treated as such for jurisdictional purposes see bourekis v commissioner supra pincite as in bourekis the letter upon which petitioners rely contains no indication that respondent intended it as a notice of final_determination or that respondent had given any consideration to whether it would be appropriate to abate an assessment of interest in petitioners' case id consistent with bourekis respondent's letter 853c may not be treated as a notice of final_determination not to abate interest under sec_6404 moreover even if respondent's letter 853c were treated as a notice of final_determination the prerequisites to our jurisdiction would not be satisfied since petitioners did not file their petition with this court within days after the date of mailing of respondent's letter see sec_6404 rule b banat v commissioner supra pincite the petition was filed on date nearly a year beyond the 180-day period after the letter 853c that was dated date see 113_tc_132 accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered as respondent has not insofar as the record discloses issued any notice of final_determination not to abate interest with respect to petitioners' and taxable years nothing precludes petitioners from filing a form_843 to request abatement of interest for those years we express no view however on whether petitioners have shown that they satisfy the requirements of sec_6404
